DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 11/20/2020, has been entered.

     Claims 1-57 have been canceled.

     Claim 59 has been amended.

      Claims 58-63 are pending.

3.  Election of Species.  

     Applicant is further required to elect a species from the following:

     A)  Applicant is required to elect a species of wherein the blocking antibody blocks binding 
            of an autoantibody to epitopes of CD40 comprising NSQCC (SEQ ID NO: 1) AND/OR  
            ESEF (SEQ ID NO: 2).

     AND

     B)  Applicant is required to elect the method of treating is carried out after the individual has 
           undergone kidney transplantation OR has not been carried out after the individual has 
           undergone kidney transplantation

    AND

      C)  Applicant is required to elected method of treating further comprising treating the 
            individual with plasmapheresis OR has not been further treating with plasmapheresis.

     AND

      D)  Applicant is required to elected method of treating further comprising treating the 
            individual with antibody immunoadsorption OR has not been further treating with            
            antibody immunoadsorption.

      AND

       E)  Applicant is required to elected method of treating further comprising treating the 
            individual with rituximab OR has not been further treating with ritxuximab.




     In addition, these species are not obvious variants of each other based on the current record. 

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

      These species of the blocking antibody blocks binding of an autoantibody to epitopes of CD40 comprising NSQCC (SEQ ID NO: 1) AND/OR ESEF (SEQ ID NO: 2) are distinct because the antigen specificities differ, including the antibody differ, such that each antibody possesses a unique structure as determined both by its heavy and light chain sequence, and by the pairing of those sequences to produce the antigen-binding site. Further, the examination of these species would require different searches in the scientific literature and electronic databases.  
     As such, it would be burdensome to search these species together.

     Also, the species of methods differ in ingredients, process steps and endpoints.
     For example, the blocking antibody targets distinct epitopes; the further comprising steps require upon different steps, including modes of action, agents that do not have a common structure for a common utility.
      Treating individuals who have / have not undergone kidney transplantation differ in ingredient, process steps and etiologies.  

     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable as it reads on (A)-(E). Currently, claim 58 is generic, for example.
       
     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

4.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

5.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP GAMBEL/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 1, 2021